Exhibit 10.2

First Amendment to the

Acadia Healthcare Company, Inc.

Incentive Compensation Plan

This Amendment to the Acadia Healthcare Company, Inc. Incentive Compensation
Plan (the “Plan”) is adopted by Acadia Healthcare Company, Inc. (the “Company”),
effective as of May 19, 2016.

WHEREAS, the Company has established the Plan through which the Company may
grant awards of stock options, stock appreciation rights, restricted stock and
other stock-based and cash-based awards to directors, officers and other
employees of the Company and its subsidiaries, as well as other persons
performing consulting or advisory services for the Company; and

WHEREAS, the Company desires to amend the Plan to increase the total number of
shares that may be granted pursuant to the Plan by 3,500,000 shares, resulting
in a total of 8,200,000 shares that may be granted under the Plan, and to
clarify the provisions limiting cash buyouts and share re-pricing for options
and stock appreciation rights.

NOW, THEREFORE, the Plan is hereby amended as follows:

1.     By deleting Section 4.1(a) in its entirety and inserting the following in
its place and stead:

 

  “4.1 Shares.

(a) The aggregate number of shares of Common Stock that may be issued or used
for reference purposes or with respect to which Awards may be granted under the
Plan shall not exceed 8,200,000 shares (subject to any increase or decrease
pursuant to Section 4.2), which may be either authorized and unissued Common
Stock or Common Stock held in or acquired for the treasury of the Company or
both. The maximum number of shares of Common Stock with respect to which
Incentive Stock Options may be granted under the Plan shall be 8,200,000 shares.
With respect to Stock Appreciation Rights settled in Common Stock, upon
settlement, only the number of shares of Common Stock delivered to a Participant
(based on the difference between the Fair Market Value of the shares of Common
Stock subject to such Stock Appreciation Right on the date such Stock
Appreciation Right is exercised and the exercise price of each Stock
Appreciation Right on the date such Stock Appreciation Right was awarded) shall
count against the aggregate and individual share limitations set forth under
Sections 4.1(a) and 4.1(b). If any Option, Stock Appreciation Right or Other
Stock-Based Awards granted under the Plan expires, terminates or is canceled for
any reason without having been exercised in full, the number of shares of Common
Stock underlying any unexercised Award shall again be available for the purpose
of Awards under the Plan. If any shares of Restricted Stock, Performance Awards
or Other Stock-Based Awards denominated in shares of Common Stock awarded under
the Plan to a Participant are forfeited for any



--------------------------------------------------------------------------------

reason, the number of forfeited shares of Restricted Stock, Performance Awards
or Other Stock-Based Awards denominated in shares of Common Stock shall again be
available for purposes of Awards under the Plan. If a Tandem Stock Appreciation
Right or a Limited Stock Appreciation Right is granted in tandem with an Option,
such grant shall only apply once against the maximum number of shares of Common
Stock which may be issued under the Plan. Any Award under the Plan settled in
cash shall not be counted against the foregoing maximum share limitations.”

2.     By deleting Section 6.4(l) in its entirety and inserting the following in
its place and stead:

“(l) Form of Stock Options; No Re-Pricing. Subject to the terms and conditions
and within the limitations of the Plan, Stock Options shall be evidenced by such
form of agreement or grant as is approved by the Committee. Except as provided
in Section 4.2 or Article XII, without stockholder approval the Committee shall
not be permitted to (i) amend an outstanding Stock Option to lower or reduce the
exercise price thereof; (ii) cancel an outstanding Stock Option when the
exercise price per share exceeds the Fair Market Value of the underlying shares
in exchange for cash or another Award for the purpose of re-pricing the Stock
Option; or (iii) cancel or accept the surrender of an outstanding Stock Option
in exchange for a Stock Option with an exercise price that is less than the
exercise price of the cancelled or surrendered Award.”

3.     By deleting Section 7.7 in its entirety and inserting the following in
its place and stead:

“7.7 Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Stock Appreciation
Right on a cashless basis on the last day of the term of such Stock Appreciation
Right if the Participant has failed to exercise the Stock Appreciation Right as
of such date, with respect to which the Fair Market Value of the shares of
Common Stock underlying the Stock Appreciation Right exceeds the exercise price
of such Stock Appreciation Right on the date of expiration of such Stock
Appreciation Right, subject to Section 14.4. Stock Appreciation Rights may
contain such other provisions, which shall not be inconsistent with any of the
terms of the Plan, as the Committee shall deem appropriate. Except as provided
in Section 4.2 or Article XII, and notwithstanding any other provision, without
stockholder approval the Committee shall not be permitted to (i) amend an
outstanding Stock Appreciation Right to lower or reduce the exercise price
thereof; (ii) cancel an outstanding Stock Appreciation Right when the exercise
price per share exceeds the Fair Market Value of the underlying shares in
exchange for cash or another Award for the purpose of re-pricing the Stock
Appreciation Right; or (iii) cancel or accept the surrender of an outstanding
Stock Appreciation Right in exchange for a Stock Appreciation Right with an
exercise price that is less than the exercise price of the cancelled or
surrendered Award.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is hereby executed by the undersigned officer
of the Company, to be effective as of the date first written above.

 

Acadia Healthcare Company, Inc. By:  

/s/ Christopher L. Howard

Name:   Christopher L. Howard Title:   Executive Vice President, General Counsel
and Secretary